Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked full time as an administrative assistant for 10 years until she resigned in June 2005. She thereafter applied for and was denied unemployment insurance benefits on the basis that she had voluntarily separated from her employment without good cause.
We affirm. The initial reason that claimant gave her employer regarding her resignation was to relocate to Florida with her spouse to provide medical care to her spouse’s parents. Because claimant did not provide documentation that there was “a compelling medical necessity for the relocation,” the initial determination disqualifying her from receiving benefits on such basis was proper (Matter of Lugo [Commissioner of Labor], 294 AD2d 689, 689 [2002]; see Matter of Correa [Commissioner of Labor], 32 AD3d 1090 [2006]). Moreover, claimant testified at the hearing on her claim that she would not be providing medical care for her spouse’s parents and, as such, resigned because her spouse was retiring and they wanted to relocate to Florida. Inasmuch as leaving employment to relocate with a retired spouse is a personal and noncompelling reason to leave employment, substantial evidence supports the Board’s determination that claimant is disqualified from receiving benefits because she voluntarily left her employment without good cause (see Matter of Sims [Commissioner of Labor], 17 AD3d 905, 906 [2005]; Matter of Wetzel [Commissioner of Labor], 286 AD2d 798, 798-799 [2001]).
Peters, J.P, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.